DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the remarks filed 1/12/2021 that Ohta only discloses the second sealing film 27 covers the coupling layer 30, and the third sealing film 33 covers the second sealing film 27, but there is no groove formed on the third sealing film 33 and corresponding to the gap between the bank 23 and the partition 39.
Examiner respectfully disagrees.  As can be seen from fig. 2 of Ohta, second sealing film 27 directly contacts inorganic film 26, therefore, the above statement that the second sealing film 27 covers the coupling layer 30 is inaccurate.  Further, as can be seen from fig. 2 of Ohta, there is a gap formed between the light emitting layer (4) and the seal layer (23b).  The claimed recitation “wherein a portion of the second inorganic layer is positioned corresponding to the gap” is not very specific and as can be seen from fig. 2 33 is disposed within the gap and meets said claimed limitation.  Further, the claim recites “and another side of the portion of the second inorganic layer forms a groove” and this limitation is met since the inorganic film 33 has a groove (defined as a narrow cut or depression) where layer 33 goes along a vertical side surface of 27 to a horizontal surface of 27.  Since the claimed groove is not specific as to the grooves specific shape, the teaching of Ohta is sufficient to teach the claimed .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US PGPub 2019/0360145; hereinafter “Ohta”) in view of Yang et al. (US PGPub 2016/0254480; hereinafter “Yang”) as evidenced by Fukuoka et al. (US PGPub 2005/0269926; hereinafter “Fukuoka”).
Re claim 1: Ohta teaches (e.g. fig. 2) a display panel, comprising: a substrate (11); a thin film transistor (TFT) layer (14, 15, 16, 18, 20; hereinafter “TL”) disposed on a surface of the substrate (11); a light emitting layer (4) disposed on a surface of the TFT layer (TL) away from the substrate (11); a seal layer (23a, 23b, 23c, 23d which surrounds the display as shown in fig. 1; hereinafter “SL”) disposed on the surface of the TFT layer (TL) away from the substrate (11), the seal layer (SL) being annular and surrounding the light emitting layer (4), wherein there is a gap (gap between SL and 39 4; hereinafter “G”) between the light emitting layer (4) and the seal layer (SL); a first inorganic layer (inorganic film 26; e.g. paragraph 30) covering the light emitting layer (4), the seal layer (SL), and the TFT layer (TL) between the light emitting layer (4) and the seal layer (SL); an organic layer (organic film 27 and coupling layer 30; e.g. paragraphs 43 and 33; hereinafter “OL”) disposed on a surface of the first inorganic layer (26) away from the substrate (11) and surrounded by the seal layer (SL); a second inorganic layer (inorganic film 33; e.g. paragraph 30) covering the organic layer (OL), the first inorganic layer (26), and the TFT layer (TL) outside the first inorganic layer (26); wherein the material of the seal layer (SL) comprises an organic photosensitive material (bank 23 formed form coatable photosensitive organic material such as polyimide; e.g. paragraph 26); wherein a portion (portion of 26 within gap G; hereinafter “P26”) of the first inorganic layer (26) is positioned corresponding to the gap (G), one side (bottom side of 26) of the portion (P26) of the first inorganic layer (26) is attached to the TFT layer (TL), and another side (top side of 26) of the portion (P26) of the first inorganic layer (26) is attached to a first side (bottom side of OL) of the organic layer (OL); and wherein a portion (portion of 33 within gap G; hereinafter “P33”) of the second inorganic layer (33) is positioned corresponding to the gap (G), one side (bottom side of 33) of the portion (P33) of the second inorganic layer (33) is attached to a second side (top side of OL) of the organic layer (OL), and another side (top side of 33) of the portion (P33) of the second inorganic layer (33) forms a groove (groove formed by a vertically extending and horizontally extending portion of 33 within gap G).

Yang teaches (e.g. fig. 1) two or more water absorbing particles (desiccant composition 42 contains plural nanoparticles of 50nm of acrylate material; e.g. paragraphs 47, 56, 60; hereinafter “AP”) are disposed in the seal layer (42), and the water absorbing particles (AP) are uniformly distributed (particle sizes are under 50nm as discussed at paragraph 47 of Yang, Fukuoka is evidence that such particle sizes prevents sedimentation (see paragraphs 56 and 58 of Fukuoka )) in the organic photosensitive material (UV cured composition 4).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the desiccant material in the sealing material as taught by Yang in the sealing layer of the device of Ohta in order to have the predictable result improve the sealability of the OLED display and prolonging service life by using a sealant that can absorb water and oxygen (see paragraph 48 of Yang).
Re claim 3: Ohta teaches the display panel wherein: the TFT layer (TL) comprises a TFT device (TFT with gate G as illustrated in fig. 2); and/or, the light emitting layer (4) comprises an organic light emitting diode (OLED) device (OLED elements 4; e.g. paragraph 21); and/or the first inorganic layer (26) and the second inorganic layer (33) comprise at least one of a silicon oxide, a silicon nitride, and an aluminum oxide (silicon nitride or silicon oxide; e.g. paragraph 32); and/or, the organic layer (OL) comprises at least one of a silicone resin and an acrylic resin (acrylic material; e.g. paragraph 36).
Re claim 4: Ohta teaches the display panel wherein: a thickness of each of the first inorganic layer (26) and the second inorganic layer (33) ranges from 0.3 um to 3 um (although not explicitly disclosed, 26 and 33 are significantly thinner than 27; and US2020/0020880 discloses known thickness to be several tens of nanometers to several microns; e.g. paragraphs 47 and 49 of Saida); and a thickness of the organic layer (27) ranges from 2 um to 15 um (although not explicitly taught, Saida teaches at paragraph 48 that the organic film is typically several tens of microns).
Re claims 6, 11, 12, 13: Ohta teaches an electronic device comprising the display panel (OLED panel 10) of claim 1, 2, 3, 4.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US PGPub 2019/0360145; hereinafter “Ohta”) in view of Yang et al. (US PGPub 2016/0254480; hereinafter “Yang”) as evidenced by Fukuoka et al. (US PGPub 2005/0269926; hereinafter “Fukuoka”) as applied to claim 1 and further in view of Matsuura et al. (US 6,175,186; hereinafter “Matsuura”).
Re claim 5: Ohta in view of Yang teaches the display panel wherein: a material of the water absorbing particles comprises one or more of polyacrylic acid, polyacrylamide, polyacrylonitriles, polyvinyl alcohols, polyvinyl acetates, polyoxyethylenes, or a derivative of any one of these materials.
Matsuura teaches a material of the water absorbing particles comprises one or more of polyacrylic acid, polyacrylamide, polyacrylonitriles, polyvinyl alcohols (polyvinyl alcohol is a known moisture absorbing polymer; e.g. column 8, line 34), polyvinyl acetates, polyoxyethylenes, or a derivative of any one of these materials.

Re claim 14: Ohta teaches an electronic device comprising the display panel (OLED panel 10) of claim 5.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGPub 2019/0189956; hereinafter “Park”) in view of Yang et al. (US PGPub 2016/0254480; hereinafter “Yang”).
Re claim 1: Park teaches (e.g. figs. 1, 6, and 7) a display panel, comprising: a substrate (110); a thin film transistor (TFT) layer (display part 520 includes TFTs 50; e.g. paragraph 122; hereinafter “TL”) disposed on a surface of the substrate (110); a light emitting layer (light emitting part 120 has OLED 590; e.g. paragraph 131) disposed on a surface of the TFT layer (TL) away from the substrate (110); a seal layer (dam 132) disposed on the surface of the TFT layer (TL) away from the substrate (110), the seal layer (132) being annular and surrounding the light emitting layer (120), wherein there is a gap (gap between 132 and 120; hereinafter “G”) between the light emitting layer (120) and the seal layer (132); a first inorganic layer (inorganic film 151; e.g. paragraph 57) covering the light emitting layer (120), the seal layer (132), and the TFT layer (TL) between the light emitting layer (120) and the seal layer (132); an organic layer (organic film 161; e.g. paragraph 57) disposed on a surface of the first inorganic 151) away from the substrate (110) and surrounded by the seal layer (132); a second inorganic layer (inorganic film 152; e.g. paragraph 57) covering the organic layer (161), the first inorganic layer (151), and the TFT layer (TL) outside the first inorganic layer (151); wherein the material of the seal layer (132) comprises an organic photosensitive material (132 comprises organic material such a polymer resin having moisture absorbent material; e.g. paragraph 72); wherein a portion (portion of 151 within gap G; hereinafter “P151”) of the first inorganic layer (151) is positioned corresponding to the gap (G), one side (bottom side of 151) of the portion (P151) of the first inorganic layer (151) is attached to the TFT layer (TL), and another side (top side of 151) of the portion (P151) of the first inorganic layer (151) is attached to a first side (bottom side of 161) of the organic layer (161); and wherein a portion (portion of 152 within gap G; hereinafter “P152”) of the second inorganic layer (152) is positioned corresponding to the gap (G), one side (bottom side of 152) of the portion (P152) of the second inorganic layer (152) is attached to a second side (top side of 161) of the organic layer (161), and another side (top side of 152) of the portion (P152) of the second inorganic layer (152) forms a groove (groove formed in 152 between 132 and protrusion 143 within gap G).
Park is silent as to explicitly teaching two or more water absorbing particles are disposed in the seal layer, and the water absorbing particles are uniformly distributed in the organic photosensitive material.
Yang teaches (e.g. fig. 1) two or more water absorbing particles (desiccant composition 42 contains plural nanoparticles of 50nm of acrylate material; e.g. paragraphs 47, 56, 60; hereinafter “AP”) are disposed in the seal layer (42), and the water absorbing particles (AP) are uniformly distributed (particle sizes are under 50nm 4).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the desiccant material in a photosensitive sealing material as taught by Yang in the sealing layer of the device of Park in order to have the predictable result improve the sealability of the OLED display and prolonging service life by using a sealant that can absorb water and oxygen (see paragraph 48 of Yang).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822